Name: Decision of the EEA Joint Committee No 39/2000 of 11 April 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: demography and population;  social affairs;  European construction;  management
 Date Published: 2000-06-15

 Avis juridique important|22000D0615(15)Decision of the EEA Joint Committee No 39/2000 of 11 April 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 141 , 15/06/2000 P. 0067 - 0067Decision of the EEA Joint CommitteeNo 39/2000of 11 April 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 55/96 of 28 October 1996(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a programme of Community action (the Daphne programme) (2000 to 2003) on preventive measures to fight violence against children, young persons and women (Decision No 293/2000/EC of the European Parliament and of the Council(2)).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1Article 5 of Protocol 31 to the Agreement shall be amended as follows:1. The following indent shall be added in paragraph 8:"- 32000 D 0293: Decision No 293/2000/EC of the European Parliament and of the Council of 24 January 2000 adopting a programme of Community action (the Daphne programme) (2000 to 2003) on preventive measures to fight violence against children, young persons and women (OJ L 34, 9.2.2000, p. 1)."2. The text of paragraph 5 shall be replaced by the following:"5. The EFTA States shall participate in the Community programmes and actions referred to in the first two indents of paragraph 8 as from 1 January 1996 and in the programme referred to in the third indent as from 1 January 2000."Article 2This Decision shall enter into force on the day after the last notification under Article 103(1) of the Agreement has been made to the EEA Joint Committee.It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 11 April 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 85, 27.3.1997, p. 64.(2) OJ L 34, 9.2.2000, p. 1.